Citation Nr: 1445468	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  11-13 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness or other qualifying, chronic disability pursuant to 38 C.F.R. § 1117.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1988 to February 1992.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In August 2013, the Board remanded the issue on appeal for additional development and it now returns for final appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  The Veteran failed, without good cause, to report to an examination deemed necessary for the adjudication of his claim of entitlement to service connection for a skin disorder.

2.  The Veteran's skin disorder, diagnosed as hypoesthesia left of the upper thoracic vertebrae and skin rashes, is not causally or etiologically related to any disease, injury, or incident in service, to include nerve agent drug therapy and/or exposure to environmental hazards in the Southwest Asia theatre of operations, or related to an undiagnosed illness or other qualifying, chronic disability.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1117, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, December 2008 and June 2009 letters, sent prior to the initial unfavorable decision issued in February 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

However, it appears that the Veteran's service treatment records are currently unavailable.  In a case in which a Veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist in the development of the claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a Veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  In light of the unavailability of the service treatment records, in April 2009, the RO prepared a Formal Finding of Unavailability outlining its attempts to obtain such records.  Further, in an April 2009 letter, the RO notified the Veteran that his records were unavailable and requested that he submit any such records in his possession and also notified him of documents that could substitute for his service treatment records.  To date, the Veteran has not submitted any additional records.  Thus, the Board finds that the RO has met its heightened duty to assist in the instant case.

The Board notes that the Veteran has not been afforded a VA examination in connection with his service connection claim.  In this regard, the Board determined in the August 2013 remand that a VA examination was necessary to decide such claim.  The Board directed that the Veteran be provided a VA examination to allow a VA examiner to determine whether the Veteran has a current skin disorder and whether any such diagnosed disorder is attributable to service, to specifically include exposure to environmental hazards in the Southwest Asia theatre of operations as well as nerve agent drug therapy.  The examiner was also asked to identify any objectively demonstrated symptoms that are not attributable to a known diagnosis and whether such constitute a medically unexplained chronic multisymptom illness.  Review of the claims file reveals that the AOJ scheduled this examination in October 2013, but the Veteran failed to report.  Although he has been informed of his failure to report (by way of a November 2013 supplemental statement of the case), he has not provided good cause for his failure to report for the examination, nor has he asked that the examination be rescheduled.

In order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street, and if a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Therefore, the Board finds that VA has complied with its duty to assist in affording the Veteran a VA examination.

As noted previously, in August 2013, the Board remanded the case for additional development, to include requesting that the Veteran identify any outstanding treatment records and affording him a VA examination.  Subsequently, the AOJ sent him a letter in September 2013 requesting that he identify any additional records, to specifically include non-VA providers.  The AOJ also obtained VA treatment records dated through July 2013.  Moreover, as discussed in the preceding paragraph, the Veteran was scheduled for a VA examination in October 2013 so as to determine the nature and etiology of his skin disorder; however, he failed to report.  Therefore, the Board finds that the AOJ has substantially complied with the October 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran is seeking service connection a skin disorder.  He claims that he has rashes on his arms and back as a result of exposure to environmental hazards while stationed in Southwest Asia.  See October 2008 Statement. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, as the Veteran does not have a diagnosis of a chronic disease as defined by VA regulation, he is not entitled to presumptive service connection, to include by way of continuity of symptomatology, for a chronic disease.

As indicated previously, the Veteran's service treatment records are unavailable. In cases such as these, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the Board has a heightened duty in a case where the service medical records are presumed destroyed).  In this regard, the benefit-of-the-doubt rule states that, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (the Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  However, the Veteran has not contended that he received treatment during service for his claimed skin disorder.

Additionally, the Board notes that the Veteran is the recipient of the Combat Action Ribbon, which denotes combat service.  Thus, the provisions of 38 U.S.C.A. 
§ 1154(b) are applicable.  Such state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).  However, the Veteran has not alleged that his skin disorder was incurred coincident to combat.  

Rather, in his October 2008 claim and throughout the appeal, the Veteran claims that he has a skin rash on his arms and back as a result of in-service exposure to nerve agent drug therapy and environmental hazards, to include oil fields, in Southwest Asia.  Furthermore, he reported the onset of such in February 1995, which is three years after his release from active duty.   

In this case, the Veteran's service personnel records show that he served in Southwest Asia.  Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  VA has issued an interim final rule extending this date to December 31, 2016. 

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome (IBS)) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B). 

Objective indications of chronic disability include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain;(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

As noted above, in accordance with the August 2013 Board remand, the Veteran was scheduled for a VA skin disorders examination.  However, the Veteran failed to report to his scheduled examination in October 2013.  In the case of an original claim, when a Veteran fails to appear for a scheduled examination, federal regulations state that the claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655(a), (b).  Therefore, the case must be decided based on the evidence of record.

The Board notes that the Veteran's claimed skin disorder is specifically listed as an objective sign of undiagnosed illness or a chronic multisymptom illness.  38 C.F.R. § 3.317(b).  As noted, in order to award service connection under 38 C.F.R. § 3.317, the claimed manifestation of an undiagnosed illness must manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  The Veteran claims that he has rashes on his arms and back, which he is competent to report.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge).  The Board notes that the Veteran is competent to report experiencing rashes on his body.  Additionally, in March 2005, the Veteran's private physician diagnosed him with a "very mild hypoesthesia left of the upper thoracic vertebrae."     

In this regard, the finding of hypoesthesia was noted in March 2005, more than two years prior to the date the Veteran filed a claim for service connection in October 2008.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Therefore, taking into consideration the March 2005 diagnosis of very mild hypoesthesia left of the upper thoracic vertebrae as well as the Veteran's competent reports of skin rashes, the Board finds that he has a current diagnosis of a skin disorder.   

However, the evidence of record fails to demonstrate that such skin disorder is causally or etiologically related to any disease, injury, or incident in service, to include exposure to environmental hazards in the Southwest Asia theatre of operations, or related to an undiagnosed illness or other qualifying, chronic disability.  In this regard, while the Veteran has alleged that such disorder is related to his in-service nerve agent drug therapy and/or exposure to environmental hazards, as a lay person, he is not competent to offer an opinion regarding the etiology of it.  In this regard, the determination of a relationship between a diagnosed skin disorder and any instance of military service, to include the aforementioned in-service exposures, or a finding of an undiagnosed illness or other qualifying, chronic disability manifested by skin symptomatology is a complex medical question.  Specifically, such involves knowledge of the dermatological process and the impact such in-service exposures have on it.  Consequently, the Veteran's own lay statements on such matters are not competent and, thus, entitled to no probative weight.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Furthermore, to the extent that the Board attempted to seek a medical examination and opinion regarding the nature and etiology of the Veteran's skin disorder, he did not report for his October 2013 VA examination.   Therefore, the Board finds that the Veteran's skin disorder, diagnosed as hypoesthesia left of the upper thoracic vertebrae and skin rashes, is not causally or etiologically related to any disease, injury, or incident in service, to include nerve agent drug therapy and/or exposure to environmental hazards in the Southwest Asia theatre of operations, or related to an undiagnosed illness or other qualifying, chronic disability.
 
In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a skin disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a skin disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


